"Win snow, O. J.
The contention that the manner of Far-rington’s death rests purely in conjecture cannot be sustained;, in fact, it seems that it would be impossible to arrive at any conclusion except that he came in contact with the belt and pulley, - as found by the jury. The contention that it is demonstrated by the evidence that it was not feasible or practically possible to fence or guard the belt and pulley is equally untenable. The device for shifting the belt was certainly crude and would necessitate a somewhat cumbrous fence, but the testimony was ample that a fence with an opening through which the arm could be put was entirely practicable and would have obviated the danger of any such accident.
Two rulings on testimony are complained of and will be *102noticed. One Ehrman, a witness for defendant, was asked what the practice was among “reasonably careful” millmen 'as to the guarding of such a shaft and pulley, and objection to the question was sustained. The ruling was right. Conceding, but not deciding, that the question was otherwise unobjectionable, it was clearly incompetent, because it left the witness to decide what millmen were “reasonably careful” millmen, and this was not the proper province of the witness. The question (if proper at all) was, what the practice was among sawmill men generally, or the great mass of sawmill men, with regard to the fencing of such belts and pulleys, and this question was allowed to be asked and answered by the witness at a later period in his examination.
A witness for the plaintiff was asked on direct examination whether it was practical to guard such a shaft and belt without impairing its efficiency, and was not examined on any other subject. Upon cross-examination he was asked whether he knew of any mill in Wisconsin, where a similar shaft and pulley was guarded, 'and an objection to the question as not ■proper cross-examination was sustained. This ruling is assigned as error, but, though somewhat technical in its enforcement of the general rule which limits cross-examination to matters gone into on the direct examination, it seems to be strictly correct. No other contentions require treatment.
By the Court. — Judgment affirmed.